DETAILED ACTION
This office action is in response to application no. 17/409,411 filed on 08/23/2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The work of several of the inventors of the instant application in the field of ultrasound image acquisition would appear to be relevant to the prosecution of the instant application.  Applicant is encouraged to submit an appropriate IDS detailing any relevant documents.
In addition, it is noted that the instant application is a continuation of an international application (PCT/US2012/060261) and US Applications Nos. 14/250,957 and 15/627,346.  Any search report and any written opinion generated by the international authority in that international application or documents cited in the US Applications would appear to be relevant to the prosecution of the instant application.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because, given applicant‘s reference to “a priori” in the specification (page 20, line 27; page 22, lines 6, 16 & 17), it appears that Fig. 8’s “posterior” density is a typographical error of "a posteriori", a Latin term referring to knowledge gained from known facts. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: on page 20, line 2, page 21, line 24, page 22, line 19 and page 23, lines 1, 14 and 25 reference is made to “posterior density”, “posterior distribution” and “posterior probability”.  Given applicant‘s reference to “a priori” in the specification (page 20, line 27; page 22, lines 6, 16 & 17), it appears that the referenced instances of “posterior” are typographical errors of "a posteriori", a Latin term referring to knowledge gained from known facts.
Appropriate correction is required.
The use of the term Willowwood, which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 3 – 8 and 10 – 14 are objected to because of the following informalities: Claims 3 – 8 and 10 – 14 fail to include a comma after the introductory phrase in each claim (e.g. "The method of claim X", where X is a number). 
In claim 7, on lines 2 and 6, reference is made to “posterior distribution”.  Given applicant‘s reference to “a priori” in the specification (page 20, line 27; page 22, lines 6, 16 & 17), it appears that the referenced instances of “posterior” are typographical errors of "a posteriori", a Latin term referring to knowledge gained from known facts. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1 – 20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a wireless transmitter which converts transduced electrical signals to RF signals, which appears to be critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The claims currently require “acquiring a plurality of radio frequency (“RF”) signals with an ultrasound transducer”.  The specification is silent as to converting the ultrasonic acoustic transduced to an electrical signal into an RF signal.  The specification discloses that the ultrasound probe containing the transducer is wired via cable 58 to a computer 36. No disclosure is found regarding wireless transmission of the signal.  RF signals are, of necessity, electromagnetic signals sent through a non-wired transmission medium.

Claim(s) 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 requires “generating a plurality of contour lines from the plurality of RF signals” and claim 20 requires “generate a plurality of contour lines from the plurality of RF signals”.  A contour line may be derived from a single frame of an ultrasonic image as in border or edge detection (see e.g. US 2009/0226058) or, as in the instant application (see Figs. 8 and 9), a time varying smoothed peak value from multiple images. As applicant does not have support for the single frame border detection of contour lines as disclosed in US 2009/0226058, and does not rely on a special technical definition limiting the claimed contour lines to what is disclosed in the instant application, it is seen that applicant did not describe all of the claimed subject matter in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Furthermore, claim 14 was amended to recite “displaying … a 3-D model of the needle on the display”.  A thorough search of the specification as originally filed failed to reveal any disclosure of a 3-D model of the needle.  At best, the motion, position and trajectory of the needle were tracked [0032, 0039, 0081], but no model was ever generated of the needle itself.  Therefore, it is seen that applicant did not describe all of the claimed subject matter in claims 14 and dependents in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 requires “acquiring a plurality of radio frequency (“RF”) signals with an ultrasound transducer”.  Ultrasound signals are acoustic signals “with a frequency greater than 20,000 Hz” as defined by www.dictionary.com.  A radio wave, which makes up radio frequency signals, is defined as “an electromagnetic wave having a wavelength between 1 millimeter and 30,000 meters, or a frequency between 10 kilohertz and 300,000 megahertz” by www.dictionary.com.  Lacking a conversion step between the acoustic energy of an ultrasound signal to electromagnetic energy of a RF signal, it is unclear how a plurality of radio frequency signals are acquired with an ultrasound transducer.  
While an ultrasonic signal operating in the 20 KHz+ range that is converted to an electrical signal by a transducer would exhibit frequencies that are common to the radiofrequency range (e.g. 10 KHz – 300 GHz), labeling such an electrical signal as a radiofrequency signal is a misnomer given that an RF signal is electromagnetic and, of necessity, precludes a wired connection.  Applicant relies on a wired connection as shown by element 58 in applicant’s specification and drawings.
Claim(s) 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  conversion of the acquired acoustic ultrasonic signals transduced to electrical signals into RF signals.  For a further discussion of this position, please see the above discussions regarding RF signals, ultrasound signals and electrical signals and wired connections versus electromagnetic signals.
Claim 1 also requires “determining a position of the ultrasound transducer corresponding to each of the RF signals” and claim 20 requires “determine a position of the ultrasound transducer corresponding to each of the RF signals”.  Absent a point of reference, it is unclear how the position is determined relative to any other position.  For purposes of examination, these limitations will be interpreted broadly such that any position of the ultrasound transducer that is determined will be construed to meet the claim limitations.
Claim 1 requires “generating a plurality of contour lines from the plurality of RF signals” and claim 20 requires “generate a plurality of contour lines from the plurality of RF signals”.  A contour line may be derived from a single frame of an ultrasonic image as in border or edge detection (see e.g. US 2009/0226058) or, as in the instant application (see Figs. 8 and 9), a time varying smoothed peak value from multiple images, and it is unclear to which method of contour line acquisition the claim is directed.  In addition, the contour line as claimed does not specify what is being defined by the contour line or to what extent the contour line extends, rendering the scope of protection sought for this term unclear.
Claim 13 recites the limitation "the integrated point cloud" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 13 depends from claim 10.
Claim 15 requires “displaying … in real-time”.  The term "real-time" is highly subjective. What was considered real-time in 2000 would likely not be considered real time for the instant application.  Absent a special technical definition in the specification, it is unclear what speed of the processor would be sufficient to qualify as real-time, if it is only the display of the information that is done in real-time rather than the rest of the claimed steps, or how a thing can in any way be performed in real time since there will always be some processing required to acquire a signal and/or present the results of any analysis or processing performed on the signal.
Claim 18 recites the limitation "the soft tissue" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 19 requires “a neural”.  It is unclear what this is referring to, be it neural tissue or if it is a typographical error of “nerve”.
All claims dependent from the above claims rejected under 35 USC 112 are also rejected, as the limitations of the dependent claims (with the exception that claims 2 – 4 appear to cure the deficiencies regarding the contour line) fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1 – 13 and 18 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1: Statutory Category: Yes - The claims recite a method and apparatus and therefore, is a process or machine.
Step 2A, Prong 1, Judicial Exception: Yes - The claims recite the limitations “determining a position of the ultrasound transducer corresponding to each of the acquired RF signals; generating a plurality of contour lines from the plurality of RF signals; and estimating a 3-D shape and position of an anatomical feature of the patient based on the generated contour lines and corresponding ultrasound transducer positions”. 
These limitations, as drafted, are process steps that, under their broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to collecting information, analyzing it, and displaying certain results of the collection and analysis as identified in Electric Power Group, LLC v. ALSTOM SA, 830 F. 3d 1350. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.  Claim 20 enacts these process steps on a processor.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “acquiring a plurality of radio frequency (RF) signals with an ultrasound transducer”. Acquiring a plurality of radio frequency (RF) signals with an ultrasound transducer is a form of an insignificant pre-solution activity. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim(s) 1 – 13 and 18 – 20 are ineligible.

Claim(s) 1 – 13 and 18 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the rejection of claims 1 – 13 and 18 – 20.
Claims 1 and 20 recites the following elements: “acquiring a plurality of radio frequency (RF) signals with an ultrasound transducer”. This claim element is a mere data gathering step which amounts to a pre/post-solution insignificant activity. This pre/post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 1 – 13 and 18 – 20 are ineligible.
A possible way to obviate this rejection is integrating the claimed subject matter into a practical application, such as specified in claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1, 2, 5, 6 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sumanaweera et al. (US 2005/0093859, herein Sumanaweera) as evidenced by Wright et al. (US 5,549,111, herein Wright) in view of Lelong (US 6,190,320).
With regard to claim 1, Sumanaweera discloses a method of treating a patient comprising: acquiring a plurality of radio frequency (RF) signals with an ultrasound transducer, 12, each RF signal representing a return signal from a scan line of an pulse-echo ultrasound, Doppler; determining a position of the ultrasound transducer corresponding to each of the acquired RF signals, sensors on the transducer 12 indicate a location of the transducer (Fig. 1; [0022 – 0024, 0029, 0041, 0061]).
Sumanaweera, in [0061], incorporates by reference US 5,549,111 to Wright et al. which discloses that imaging is pulsed and image formation uses phase and amplitude information (Abstract) and the ultrasound transducers are operated at frequencies within the range of 2 – 10 MHz (Col. 11, ll. 35 – 58), these frequencies being within the range of frequencies considered to be radio frequency which is between 3kHz to 300 GHz.
Sumanaweera as evidenced by Wright fails to disclose generating a plurality of contour lines from the plurality of RF signals; and estimating a 3-D shape and position of an anatomical feature of the patient based on the generated contour lines and corresponding ultrasound transducer positions.
Lelong teaches generating a plurality of contour lines, linked candidate points forming chains, from the plurality of RF signals; and estimating a 3-D shape and position of an anatomical feature, spinal column, of the patient based on the generated contour lines and corresponding ultrasound transducer positions (Abstract; Fig. 3; Col. 6, ll. 40 – 67).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of disclose generating a plurality of contour lines from the plurality of RF signals; and estimating a 3-D shape and position of an anatomical feature of the patient based on the generated contour lines and corresponding ultrasound transducer positions.  Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Sumanaweera as evidenced by Wright to include disclose generating a plurality of contour lines from the plurality of RF signals; and estimating a 3-D shape and position of an anatomical feature of the patient based on the generated contour lines and corresponding ultrasound transducer positions as taught by Lelong, since these steps allow for the processing of an ultrasound image of a structure which is not very transparent to ultrasound, such as a bony structure, and for the automatic extraction of contour points of said structure in real time.
Regarding claim 2, Sumanaweera as evidenced by Wright and in view of Lelong discloses wherein generating the contour lines, linked candidate points forming chains, from the RF signals includes: generating an envelope signal from each of the RF signals, acquire an ultrasound image of zone of the bony structure; identifying peaks in each of the envelope signals, candidate points C1, C2, C3; and generating the contour line, linked candidate points forming a chain, based on the identified peaks of the envelope signals (Lelong: Figs. 2A – 3; Col. 5, l. 30 – Col. 6, l. 67).
With regard to claim 5, Sumanaweera as evidenced by Wright and in view of Lelong discloses wherein acquiring the plurality of RF signals includes: acquiring at least one RF signal having a first frequency; and acquiring at least one other RF signal having a second frequency different from the first frequency (Sumanaweera: [0061]).  The transmit and receive frequencies vary based on steering angle, allowing different frequencies for different angles.
Regarding claim 6, Sumanaweera as evidenced by Wright and in view of Lelong discloses wherein acquiring the plurality of RF signals further includes: sweeping a frequency of the RF signals (Sumanaweera: [0061]).
  	With regard to claim 20, Sumanaweera as evidenced by Wright and in view of Lelong discloses all of the limitations of claim 20 as disclosed in claim 1 above and further discloses an apparatus having a processor, R-40, and a memory, R-38 (Wright: Fig. 2A) to perform the method steps claimed.

Claim(s) 3, 4, 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sumanaweera et al. (US 2005/0093859, herein Sumanaweera) as evidenced by Wright et al. (US 5,549,111, herein Wright) and in view of Lelong (US 6,190,320) in view of Simopoulos et al. (US 2008/0009722, herein Simopoulos).
Regarding claim 3, Sumanaweera as evidenced by Wright and in view of Lelong fails to disclose wherein generating the contour line based on the identified peaks of the envelope signals includes: applying a Bayesian smoother to a plurality of the identified peaks that includes peaks from temporally distinct scan lines.
  	Simopoulos teaches applying a Bayesian classifier for a multi-planar reconstruction relative to the volume represented by the data [0030].
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of wherein generating the contour line based on the identified peaks of the envelope signals includes: applying a Bayesian smoother to a plurality of the identified peaks that includes peaks from temporally distinct scan lines.  Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Sumanaweera as evidenced by Wright and in view of Lelong to include wherein generating the contour line based on the identified peaks of the envelope signals includes: applying a Bayesian smoother to a plurality of the identified peaks that includes peaks from temporally distinct scan lines as taught by Simopoulos, since multi-planar reconstruction allows substantially simultaneous image acquisition in multiple views without a user having to adjust or initially locate a desired view.
With regard to claim 4, Sumanaweera as evidenced by Wright and in view of Lelong in view of Simopoulos do not specifically disclose wherein identifying peaks in each of the envelope signals includes: selecting a filter from the group consisting of a Kalman filter, a recursive Bayesian filter, and a particles filter; and estimating an optimal time delay using the filter.  Sumanaweera does teach the uses of filters [0066].
Simopoulos does teach that a Kalman filter may be used to allow real time tracking [0077 – 0082].
It would have been obvious to one skilled in the art that Sumanaweera could have used the Kalman filter of Simopoulos to estimate peaks in each of the envelope signals and to estimate the optimal time delay of every scan to efficiently generate the smoothest contour line.
Regarding claim 7, Sumanaweera as evidenced by Wright and in view of Lelong in view of Simopoulos do not specifically disclose wherein estimating the 3-D shape includes: predicting a new state vector based on a posterior distribution of state vectors of the acquired RF signals; acquiring a new RF signal; determining the new state vector based on the new RF signal; and correcting the prediction by updating the posterior distribution with the determined new state vector. 
Simopoulos does teach that the classifier learns various feature vectors for distinguishing between classes of features. A matrix or vector for each spatial location acquired by the frequency is input into the classifier so that the classifier can identify anatomical features [0030, 0047].
It would have been obvious to one skilled in the art that Sumanaweera could have used Simopoulos classifier to predict a new stale vector based on the posterior distribution of state vectors of the acquired RF signals in order to render a more accurate 3-D reconstruction of the scanned image.
With regard to claim 8, Sumanaweera as evidenced by Wright and in view of Lelong in view of Simopoulos do not specifically disclose wherein estimating the 3-D shape further includes: performing a Monte Carlo sampling of the determined new state vector; generating a plurality of weighted particles for the determined new state vector based on the Monte Carlo sampling; and adjusting the weights of the particles based on a likelihood model.
Simopoulos does teach that a sequential Monte Carlo (SMC) algorithm may be used to allow real-time tracking of the planes of the ultrasound data that are detected (para [0080), [0082)). 
It would have been obvious to one skilled in the art that Sumanaweera could have used Simopoulos' Monte Carlo algorithm to sample the new state vector and estimate the 3-D shape in order sample the data and render the image as accurately as possible.
 
Claim(s) 9 – 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sumanaweera et al. (US 2005/0093859, herein Sumanaweera) as evidenced by Wright et al. (US 5,549,111, herein Wright) and in view of Lelong (US 6,190,320) in view of Mahfouz (WO 2010/099359).
Regarding claim 9, Sumanaweera as evidenced by Wright and in view of Lelong fails to disclose wherein estimating the 3-D shape and position of the anatomical feature includes generating a point cloud representation of the feature based on the contour lines.
  	Mahfouz teaches wherein estimating the contour lines of the anatomical feature includes generating a point cloud representation of the feature based on the 3-D shape and position (Figs. 61 & 62; pg. 15, [0098], pgs. 28 & 29 [0170]).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of wherein estimating the contour lines of the anatomical feature includes generating a point cloud representation of the feature based on the 3-D shape and position.  Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Sumanaweera as evidenced by Wright and in view of Lelong to include wherein estimating the contour lines of the anatomical feature includes generating a point cloud representation of the feature based on the 3-D shape and position as taught by Mahfouz, since this allows a set of automated measurements to be defined based on highly morphometric variant regions, which then allows for a statistical framework when analyzing different populations' knee joint differences.
Further regarding claim 9, Sumanaweera as evidenced by Wright and in view of Lelong in view of Mahfouz discloses the claimed invention except for wherein estimating the 3-D shape and position of the anatomical feature includes generating a point cloud representation of the feature based on the contour lines. It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the analysis to generate the 3-D shape and position from the contour lines, since it has been held that a mere reversal of the essential working parts of an invention involves only routine skill in the art. In re Einstein, 8 USPQ 167.
With regard to claim 10, Sumanaweera as evidenced by Wright and in view of Lelong in view of Mahfouz discloses selecting one or more registered landmarks in the point cloud, point correspondence; selecting a bone model from a plurality of bone models in a statistical bone atlas; and registering the point cloud to the bone model using the registered landmarks (Mahfouz: pg. 3, [0010]; pgs. 4 & 5, [0013 & 0014]; pg. 28, [0169]).
	Regarding claim 11, Sumanaweera as evidenced by Wright and in view of Lelong in view of Mahfouz discloses identifying at least one demographic characteristic, Asian, American Black or White or Western population, of the patient; and selecting the bone model, femora, based at least in part on the at least one patient demographic characteristic (Mahfouz: pg. 1, [0004] – pg. 3, [0010]).
  	With regard to claim 12, Sumanaweera as evidenced by Wright and in view of Lelong in view of Mahfouz discloses wherein the point cloud is a first point cloud, rotating chopper around TEA axis, and further comprising: generating a second point cloud representation of the feature based on the contour lines, horizontal chopper; selecting one or more registered landmarks in the second point cloud; registering the second point cloud to the bone model using the registered landmarks of the second point cloud; and integrating the first and second registered point clouds into an integrated point cloud, Implant CAD model generation (Mahfouz: Fig. 60; pg. 3, [0010]; pgs. 4 & 5, [0013 & 0014]; pg. 28, [0169]).
	Regarding claim 13, Sumanaweera as evidenced by Wright and in view of Lelong in view of Mahfouz discloses generating a morphed bone model by morphing the selected bone model to correlate with the integrated point cloud (Mahfouz: Fig. 60).
  	
Claim(s) 14 – 16, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sumanaweera et al. (US 2005/0093859, herein Sumanaweera) as evidenced by Wright et al. (US 5,549,111, herein Wright) and in view of Lelong (US 6,190,320) in view of Mahfouz (WO 2010/099359) in view of Takimoto et al. (US 2009/0137907, herein Takimoto).
With regard claim 14, Sumanaweera as evidenced by Wright and in view of Lelong in view of Mahfouz disclose wherein the anatomical feature is a joint (Mahfouz: pg. 1, [0003]), but fail to disclose the method further comprising: tracking a position of a needle with respect to the joint; displaying a 3-D representation of the joint and the needle based on the estimated 3-D shape and position of the joint and the tracked position of the needle.
Takimoto teaches tracking a position of a needle with respect to the anatomical feature; displaying a 3-D representation of the anatomical feature, Tr, and the needle, 150, based on the estimated 3-D shape and position of the anatomical feature, Tr, and the tracked position of the needle, 150 (Fig. 6; [0069]).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of tracking a position of a needle with respect to the joint; displaying a 3-D representation of the joint and the needle based on the estimated 3-D shape and position of the joint and the tracked position of the needle.  Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Sumanaweera as evidenced by Wright and in view of Lelong in view of Mahfouz to include tracking a position of a needle with respect to the joint; displaying a 3-D representation of the joint and the needle based on the estimated 3-D shape and position of the joint and the tracked position of the needle as taught by Takimoto, since this facilitates accurate insertion of the puncturing needle into a region of interest without injuring the surrounding tissues of the region of interest such as blood vessels and other organs.
Regarding claim 15, Sumanaweera as evidenced by Wright and in view of Lelong in view of Mahfouz in view of Takimoto discloses wherein displaying the 3-D representation includes: displaying, via display unit 12, the relative positions of the needle and the joint to assist in guiding the needle, 150, in real-time as the needle is inserted into the joint (Takimoto: Fig. 1; [0072, 0082]).
	With regard to claim 16, Sumanaweera as evidenced by Wright and in view of Lelong in view of Mahfouz in view of Takimoto discloses wherein displaying the relative positions of the needle and the joint to assist in guiding the needle in real-time as the needle, 150, is inserted into the joint includes: determining a path projection between the needle and a desired injection point; and displaying the path projection (Takimoto: Fig. 1; [0069]).
  	Regarding claim 18, Sumanaweera as evidenced by Wright and in view of Lelong in view of Mahfouz in view of Takimoto discloses wherein the anatomical feature is a soft tissue feature, the method further comprising: tracking a position of a needle, 150, with respect to the soft tissue; displaying a 3-D representation of the joint and the needle based on the estimated 3-D shape and position of the joint and the tracked position of the needle (Takimoto: Fig. 1; [0068, 0069]).
  	With regard to claim 19, Sumanaweera as evidenced by Wright and in view of Lelong in view of Mahfouz in view of Takimoto discloses wherein the soft tissue feature is one of a bursa, a ligament, a tendon, a neural, and a vascular tissue feature, Vr (Takimoto: [0069]).
  
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sumanaweera et al. (US 2005/0093859, herein Sumanaweera) as evidenced by Wright et al. (US 5,549,111, herein Wright) and in view of Lelong (US 6,190,320) in view of Mahfouz (WO 2010/099359) in view of Takimoto et al. (US 2009/0137907, herein Takimoto) in view of Uber, III et al. (US 2008/0294096, herein Uber).
Regarding claim 17, Sumanaweera as evidenced by Wright and in view of Lelong in view of Mahfouz in view of Takimoto fail to disclose determining a position of the anatomical feature with a motion sensor; determining a position within the anatomical feature of an injection point for a first injection based on the positions of the anatomical feature and the needle; and determining a position for a second injection based on the determined position of the first injection.
	Uber teaches determining a position of the anatomical feature with a motion sensor, 874u; determining a position within the anatomical feature of an injection point for a first injection based on the positions of the anatomical feature and the needle, 804u; and determining a position for a second injection based on the determined position of the first injection (Fig. 7Q; [0276, 0327, 0387, 0398, 0415, 0452]).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of determining a position of the anatomical feature with a motion sensor; determining a position within the anatomical feature of an injection point for a first injection based on the positions of the anatomical feature and the needle; and determining a position for a second injection based on the determined position of the first injection.  Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Sumanaweera as evidenced by Wright and in view of Lelong in view of Mahfouz in view of Takimoto to include determining a position of the anatomical feature with a motion sensor; determining a position within the anatomical feature of an injection point for a first injection based on the positions of the anatomical feature and the needle; and determining a position for a second injection based on the determined position of the first injection as taught by Uber, since this allows an integrated control system to monitor the viability of an injectate as it enters a patient  and allows monitoring of viability in vivo.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 – 20 of U.S. Patent No. 11,529,119 (maturing from U.S. Application No. 14/250,957, currently pending issue on 12/20/2022). Although the claims at issue are not identical, they are not patentably distinct from each other because:
With regard to claim 1, U.S. Patent No. 11,529,119 (maturing from U.S. Application No. 14/250,957, currently pending issue on 12/20/2022) discloses a method of treating a patient comprising: acquiring a plurality of radio frequency (RF) signals with an ultrasound transducer, each RF signal representing a return signal from a scan line of an pulse-echo ultrasound; determining a position of the ultrasound transducer corresponding to each of the acquired RF signals; generating a plurality of contour lines from the plurality of RF signals; and estimating a 3-D shape and position of an anatomical feature of the patient based on the generated contour lines and corresponding ultrasound transducer positions (claim 1).
The claims of pending U.S. Patent No. 11,529,119 are silent as to the signal being a radio frequency (RF) signal.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “The specification can be used as a dictionary to learn the meaning of a term in the claim.” Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (emphasis added) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
            Consistent with the above underlined portion of the MPEP citation, attention is drawn to ([0009]) of application 14/250,957, which is pending issue as U.S. Patent No. 11,529,119, which discloses the signal is a radio frequency (RF) signal. Therefore, it would have been obvious for one of ordinary skill in the art to utilize an RF signal in order to estimate a 3-D shape and position of an anatomical feature of the patient as claimed and thereby arrive at the present invention from application 14/250,957, which is pending issue as U.S. Patent No. 11,529,119.
Furthermore, the differences between the claim language of the patent pending issue and the instant application are considered obvious variants of substantially equivalent subject matter and would have been obvious to one of ordinary skill in the art at the time of the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0226058 is cited as illustrating alternative interpretations of a contour line as a border/edge detection system. The Fluete reference is also provided to illustrate point cloud generation in statistically based shape modeling (see Fig. 4). US 4737921 A to Goldwasser et al. is cited as illustrating that shaded 2D representations are equivalent to 3D models in the art (Col. 4, ll. 15 – 41).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086. The examiner can normally be reached M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793